Citation Nr: 0721821	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-18 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to October 2, 2001, 
for the assignment of a total disability evaluation based on 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to January 
1957 and from February 1957 to April 1966.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2006, the Board remanded the issue for further 
development.  This matter is now properly returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A December 1999 rating decision denied the veteran's 
claim for TDIU.  

3.  On October 2, 2001, an increased rating claim was 
received from the veteran for his service-connected 
disorders.  

4.  On May 2, 2002, a TDIU claim was received from the 
veteran.  

5.  From December 1999 to May 2, 2002, there was no 
communication from the veteran or his representative that 
constitutes a formal claim or that may be construed as an 
informal claim for TDIU.  

6.  The veteran has been unemployable for many years due to 
service-connected disorders.  


CONCLUSION OF LAW

Criteria for assignment of an effective date of May 2, 2001, 
for the award of TDIU are met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a June 2006 VCAA letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim of entitlement to an earlier effective date, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal; however, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the June 2006 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  Neither the appellant nor his representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, in the June 2006 VCAA 
letter the appellant was provided with notice of what type of 
information and evidence was needed to establish a disability 
rating and an effective date of the disability.  

Following a complete review of the record, the Board finds 
that VA has met its obligations under the VCAA to notify and 
to assist the veteran in the development of his claim.  As 
such, the merits of the claim will now be addressed.

In a December 1999 rating decision, the RO denied the 
veteran's TDIU claim.  An increased rating claim for the 
veteran's service-connected disorders was received on October 
2, 2001.  On May 2, 2002, a TDIU claim was received from the 
veteran.  A September 2003 rating decision increased the 
rating for the veteran's service-connected delusional 
disorder to 70 percent effective October 2, 2001.  The 
September 2003 rating decision also granted the veteran TDIU 
effective October 2, 2001.  The veteran previously was 
granted service connection for emphysema, residuals of 
fracture of left clavicle and for atrophic gastritis, all 
evaluated as 10 percent disabling.  The veteran seeks an 
earlier effective date on the theory that he was unemployable 
prior to October 2, 2001.  He argues that his TDIU claim 
should be awarded an effective date of 1966.  An August 1999 
VA examination report showed that the veteran had not worked 
since 1969 and the examiner opined that the veteran had an 
employment handicap due to his service-connected 
disabilities.  

A claim for TDIU is essentially a claim for an increased 
rating and the effective date of an award on such claim is 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  An exception to this rule provides that the 
effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. §  5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  While any 
communication indicating an intent to apply for VA benefits 
may be considered an informal claim, such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (a).  
Additionally, the report of an examination or hospitalization 
may constitute a claim for increase when the reports relate 
to examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b)(1).  

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  
According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340(a), 
3.341(a), 4.16(a).

A total disability rating may also be assigned on an extra-
schedular basis (after submittal to the Director of 
Compensation and Pension Service, for extra-schedular 
consideration), pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The December 1999 rating decision denying entitlement to a 
total rating is final, and the veteran has not made any 
allegations of clear and unmistakable error.  It is not in 
dispute that the veteran's instant claim for TDIU was 
received by the RO on May 2, 2002.  The September 2003 rating 
essentially awarded the veteran TDIU effective October 2, 
2001, the date criteria were met for TDIU based upon the 
assignment of a 70 percent rating for his service-connected 
delusional disorder and the finding of his being unemployable 
due to service-connected disabilities.  See 38 C.F.R. § 4.16.  

When considering the record as a whole, the Board finds that 
since the final rating decision in December 1999, no 
statement or medical evidence, to include VA medical records, 
received prior to May 2, 2002, may be considered to be a 
formal or informal claim for TDIU and the veteran does not 
contend otherwise.  The veteran simply requests that an 
effective date in the 1960's be assigned because he has not 
worked since that time.  The Board finds that assignment of a 
rating decision as of the date the veteran stopped working in 
the 1960's is not appropriate and that the earliest possible 
date that may be assigned is one year prior to the receipt of 
the current claim (May 2, 2002) as 38 C.F.R. § 3.400(o)(2) 
allows for the award of an effective date for the award of an 
increase up to one year prior to the date of the claim if it 
is factually ascertainable that the veteran was unemployable 
due to service-connected disability at that time.  

The veteran did not meet the schedular criteria for 
assignment of a total rating until October 2, 2001, when the 
rating for his psychiatric disorder was increased to 70 
percent.  It was, however, factually ascertainable within one 
year of receipt of the current TDIU claim that the veteran 
was unemployable due to his service-connected disorders.  
Thus, when resolving all reasonable doubt in favor of the 
veteran, the Board finds that a total rating may be awarded 
prior to October 2, 2001, under the provisions of 38 C.F.R. 
§ 4.16(b).  Because it was factually ascertainable that the 
veteran was unemployable due to service-connected 
disabilities as of May 2001, a total rating may be awarded as 
of one year prior to the receipt of the current claim.  
Therefore, the veteran's claim is granted by awarding an 
effective date of May 2, 2001.  There is no basis in fact or 
law for granting an effective date for the award of a total 
rating any earlier than May 2, 2001.






ORDER

An effective date of May 2, 2001, for the award of a total 
rating based on individual unemployability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


